          Case
          Case1:14-cv-08954-DCF
               1:14-cv-08954-DCF Document
                                 Document101
                                          97 Filed
                                             Filed06/16/20
                                                   07/22/20 Page
                                                            Page11of
                                                                  of33




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
  OLEG SOLOUK, OLEXIY SOLOUK, OREST
                                                                            Index No.: 14-CV-8954
 YAKYMIV, VYACHESLAV MYKOLAVICH
                                                                            (VEC)(DF)
 ZINCHENCO, LUKE KOCH and ERIK LARSON,
                                                                            NOTICE OF MOTION
                                                              Plaintiffs,
                                                                              The motion is granted. The Clerk of
                                -against                                      Court is directed to amend the
                                                                              caption of this case as set out below.
 EUROPEAN COPPER SPECIALITIES, INC., STALCO
 CONSTRUCTION, INC., ANTE MARKOTA, KEVIN G.                                   Dated: 7/22/2020
 HARNEY, ALAN NAHMIAS, JOSEPH SERPE, and
 Individuals John Does 1-5

                                                            Defendants.
 -----------------------------------------------------------------------X

        PLEASE TAKE NOTICE that upon the declaration of Arlene F. Boop, Esq. dated June

16, 2020 and the Exhibts appended thereto, Plaintiffs will move this Court at the United States

Courthouse, 500 Pearl Street, New York, NY 10007-1312 on a date and time as directed by the

Court. for an Order pursuant to Federal Rule of Civil Procedure 25(a), substituting Plaintiff

Oleg Solouk as Administrator of the Estate of Oiexiy Solouk for purposes of this litigation in

the stead of said Olexiy Solouk and directing the Clerk of Court to amend the caption

accordingly so that said caption shall hereafter read:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------
OLEG SOLOUK, OLEG SOLOUK AS ADMINISTRATOR
OF THE ESTATE OF OLEXIY SOLOUK, OREST                                       14-CV-8954 (VEC)(DF)
YAKYMIV, VYACHESLAV MYKOLAVICH
ZINCHENCO, LUKE
KOCH and ERIC LARSEN,

                                   Plaintiffs,

                 -against-

EUROPEAN COPPER SPECIALTIES, INC., STALCO
                                                        1
          Case
          Case1:14-cv-08954-DCF
               1:14-cv-08954-DCF Document
                                 Document101
                                          97 Filed
                                             Filed06/16/20
                                                   07/22/20 Page
                                                            Page22of
                                                                  of33




CONSTRUCTION, INC., ANTE MARKOTA,
KEVIN G. HARNEY, ALAN NAHMIAS, JOSEPH SERPE,
and IndividualsJohn Does 1-5,

                                    Defendants.
--------------------------------------------------------------------------


         and for such other and further relief as to this Court may seem just and proper.

Dated: New York, New York
       June 16, 2020

                                                                   Yours etc.,

                                                                   ALTERMAN & BOOP LLP

                                                                   By:    /s/Arlene F. Boop
                                                                       ARLENE F. BOOP
                                                                   99 Hudson Street - 8th Floor
                                                                   New York, New York 10013
                                                                   (212) 226-2800
                                                                   aboop@altermanboop.com
                                                                   Attorney for Plaintiff

                                                               : GREEN SAVITS, LLC

                                                                 By:     /s/ Glen D. Savits
                                                                      Glen D. Savits, Esq.
                                                                  25B Vreeland Road, Suite 207
                                                                  Florham Park, NJ 07932
                                                                  Tel.: (973) 695-7777
                                                                  gsavis@greensavits.com
                                                                  Attorney for Plaintiff

To: Joseph Assalta, Esq.
    FORCHELLI, CURTO, DEEGAN,
    SCHWARTZ, MINEO & TERRANA, LLP

    333 Earle Ovington Blvd., Suite 1010
    Uniondale, NY 11553
    516 248 1706
    JAsselta@ForchelliLaw.com
    Attorneys for Stalco Construction Inc.

To: Ante Markota
    811 Rugby Rd.

                                                         2
        Case
        Case1:14-cv-08954-DCF
             1:14-cv-08954-DCF Document
                               Document101
                                        97 Filed
                                           Filed06/16/20
                                                 07/22/20 Page
                                                          Page33of
                                                                of33




    Phillipsburg, NJ 08864

To: European Copper Specialties, Inc.
    58 Irvine Turner Blvd.
    Newark, NJ 07108




                                        3
